DETAILED ACTION

Table of Contents
I. Notice of Pre-AIA  or AIA  Status	3
II. Election/Restrictions	3
III. Claim Rejections - 35 USC § 112	3
A. Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.	3
1. Claim 1	3
2. Claim 5	4
3. Claim 6	5
IV. Claim Rejections - 35 USC § 102	6
A. Claims 1, 2, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0005961 (Ino-961).	6
B. Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0365133 (“Ino-133”) as evidenced by Ino-961.	9
V. Claim Rejections - 35 USC § 103	12
A. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ono-961 in view of US 2020/0409252 (“Taniguchi”).	12
B. Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ono-961.	14
C. Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0380641 (“Ino-641”) in view of Ino-961.	15
VI. Pertinent Prior Art	18
Conclusion	18


[The rest of this page is intentionally left blank.]
I. Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

II. Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-10, in the reply filed on 12/14/2021 is acknowledged.
Claims 11-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. 

III. Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
A. Claims 1-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
1. Claim 1
Claim 1 reads,
1. (Original) A ferroelectric material layer, comprising: 
hafnium oxide, wherein the hafnium oxide comprises an orthorhombic phase; and trace elements of a working gas.
The claim, as currently drafted, is unclear because it may be interpreted in more than one way.  Reference to the specification (at ¶ 22) suggests Applicant may mean, instead, “trace amounts of working gas”, which is consistent with dependent claims 2-4.  However, the term id.), especially given dependent claims 5 and 6.  
For the purposes of examination, it will be presumed that Applicant means “trace amounts of working gas”.  
Claims 2-10 depend from claim 1 and are indefinite for including the same indefinite features.

2. Claim 5
Claim 5 reads,
5. (Original) The ferroelectric material of claim 1, wherein the hafnium oxide is substantially undoped.  
With regard to the term “undoped”, the Instant Application states,
[0022] As used herein, “undoped” refers to having impurities in the hafnium oxide film that are approximately 1% or less.  As used herein, percentages refer to atomic percentage unless noted otherwise.  In a particular embodiment, “undoped” refers to having no discernable traces of elements typically used to induce ferroelectric behavior in hafnium oxide (e.g., silicon, zirconium, lanthanum, etc.). Additionally, an “undoped hafnium oxide film” may be substantially free of traces of carbon, which is commonly present in films deposited with an ALD process.  …
(Instant Specification: ¶ 22; emphasis added)
Thus, the Instant Specification gives conflicting meanings for the term “undoped” since it may mean either “approximately 1% or less” of “impurities” --wherein “impurities” are nowhere defined-- or “no discernable traces of elements typically used to induce ferroelectric behavior in hafnium oxide (e.g., silicon, zirconium, lanthanum, etc.)”, thereby making it unclear if “impurities” are intended to mean the “elements typically used to induce ferroelectric 
For the purposes of patentability, the term “undoped”, in the context of claim 5, may be interpreted to mean the first given definition in paragraph [0022] wherein “impurities” include dopants or “elements typically used to induce ferroelectric behavior…” or the second given definition in paragraph [0022].

3. Claim 6
Claim 6 reads,
6. (Original) The ferroelectric material of claim 5, wherein the hafnium oxide comprises less than 1 % of dopants, wherein the dopants comprise silicon, zirconium, and lanthanum.
Claim 6, as currently drafted, is unclear because it may be interpreted in more than one way.  In this regard, it is unclear if the claimed range of “less than 1% of dopants” refers to all dopants in the hafnium oxide or only to the dopants, Si, Zr, and La, thereby limiting only the quantity of Si, Zr, and La to less than 1%.  Based on the dependency from claim 5, the claimed range of “less than 1% of dopants” refers to all dopants in the hafnium oxide.  However, it is unclear if the claim intends (1) to require the presence of one or more of Si, Zr, and La in an amount of less than 1% or (2) to permit dopants other than Si, Zr, and La in an amount of less than 1%, while the dopants, Si, Zr, and La are absent, i.e. thereby literally meeting the claim language of “less than 1 % of” Si, Zr, and La.




IV. Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

A. Claims 1, 2, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0005961 (Ino-961).
With regard to claim 1, Ino-961 discloses,
1. (Original) A ferroelectric material layer, comprising: 
[1a] hafnium oxide [abstract, ¶ 81; Figs. 3A-3B], wherein the hafnium oxide comprises 
[1b] an orthorhombic phase; and 
[1c] trace elements of a working gas.  
With regard to feature [1b] of claim 1, Ino-961 further explains that the ferroelectric or ferrielectric character in the hafnium oxide occurs due to the presence of third orthorhombic (ferroelectric) crystal structure  or each of first orthorhombic and third orthorhombic structure in addition to monoclinic or tetragonal structures (ferrielectric) (Ino-961: ¶¶ 55-58, 87-88).  
feature [1c] of claim 1, in the “Second Embodiment” in Ino-961, ferroelectric or ferrielectric character in the hafnium oxide is induced by applying compressive stress in the thickness direction, such as by incorporating working gases, for example, but not limited to, argon (as required by claim 2) into the hafnium oxide during deposition of the hafnium oxide using sputter deposition having an argon sputtering gas or after deposition of the hafnium oxide using a rare gas plasma treatment, such as argon plasma treatment (¶¶ 81, 125-129).
This is all of the features of claim 1.

With regard to claim 2, Ino-961 discloses,
2. (Original) The ferroelectric material of claim 1, wherein the working gas is argon.  
See discussion under feature [1c] of claim 1.

With regard to claim 7, Ino-961 discloses,
7. (Original) The ferroelectric material of claim 1, wherein no traces of carbon are present in the hafnium oxide.  
As in the Instant Application, Ino-961 forms the hafnium oxide using sputtering of a Hf target in Ar and O2 (Ino-961: ¶¶ 126-129).  Therefore—as in the Instant Application—there is no source of carbon as occurs when using organometallic compounds as with ALD (Instant Specification: ¶ 22).  Based on the evidence in the Instant Application, it is held, absent evidence to the contrary, that the hafnium oxide in Ono-961 inherently has “no traces of carbon” within the meaning of the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 


9. (Original) The ferroelectric material of claim 1, wherein a stoichiometric ratio of oxygen to hafnium in the hafnium oxide is greater than 2.0.  
10. (Original) The ferroelectric material of claim 1, a stoichiometric ratio of oxygen to hafnium in the hafnium oxide is less than 1.9.  
Ino-961 discloses that the hafnium oxide includes a “first element” such as Zn, Mg, Mn, Se, Fe, Cr, Co, In, Li, and N in the amount of 1 at% to 10 at% (abstract; ¶¶ 39, 69-74) and may include a “second element” in an amount of 1 at% to 5 at% (¶¶ 53, 54, 73-74, 81, 86).  Ino-961 further states,
[0069] From the above-described viewpoint, in the present embodiment, at least one of Zn, Mg, Mn, Nb, Sc, Fe, Cr, Co, In, and Li as an atom (element) substituted for Hf 4+ and N as an atom (element) substituted for O is added as the first element to hafnium oxide having ferroelectricity or ferrielectricity.
 (Ino-961: ¶ 69; emphasis added)
Examples are given wherein (1; ¶ 73) Si (1st element) as SiO2 and Zn (2nd element) as ZnO and (2: ¶ 74) Al (1st element) as Al2O3 and Mg (2nd element) and MgO are dopants in the Hf oxide in total amounts of 8 at% and 9 at%, respectively.  Therefore, when the metals are substituted for Hf in the crystal structure, the amount of Hf relative to O decreases below its stoichiometric amount, i.e. 2 O atoms to 1 Hf atom.  Consequently, the stoichiometric ratio of oxygen to hafnium in the hafnium oxide would be greater than 2.0, when the metal dopants are present as their oxides, as required by claim 9.
In addition, when N is included (e.g. ¶¶ 45, 65, 75-76), “N as an atom (element) substituted for O” (supra), the amount of O that would otherwise be present relative to Hf would be, is less than its stoichiometric amount.  Since the amount of N can be from 1 at% to 10 at% (supra), amounts of N > 5 at% < [N] ≤ 10 at% result in the stoichiometry of O to Hf being <1.9 to 1.8, as required by claim 10.
B. Claims 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2016/0365133 (“Ino-133”) as evidenced by Ino-961.
Claim 1 reads, 
1. (Original) A ferroelectric material layer, comprising: 
[1a] hafnium oxide, wherein the hafnium oxide comprises 
[1b] an orthorhombic phase; and 
[1c] trace elements of a working gas.  
With regard to feature [1a] of claim 1, Ino-133 discloses a ferroelectric Hf oxide layer 26 in a memory cell 101 of a non-volatile memory device (Ino-133: Fig. 1; ¶¶ 31, 42).
With regard to feature [1b] of claim 1, Ino-133 discloses a ferroelectric Hf oxide layer 26 inherently includes the third orthorhombic phase as evidenced by the Pbc21 space group (Ino-133: ¶¶ 51, 74), as evidenced by Ino-961 at paragraph [0057].  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 
With regard to feature [1b] of claim 1, Ino-133 discloses that the Hf oxide layer 26 is formed using sputtering from a Hf target in oxygen with an argon sputter gas (Ino-133: ¶¶ 72-74).  Consequently, argon is inherently incorporated into the Hf oxide layer 26, again as evidenced by Ino-961 at paragraphs [00125] and [0127].  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).)
This is all of the features of claim 1. 

With regard to claim 2, Ino-133 further discloses,
2. (Original) The ferroelectric material of claim 1, wherein the working gas is argon.  
See discussion under feature [1c] of claim 1.


5. (Original) The ferroelectric material of claim 1, wherein the hafnium oxide is substantially undoped.  
Ino-133 indicates that the Hf oxide layer 26 may be doped or undoped (¶ 53), at least because “x” in the formula may be equal to zero, meaning no dopant metal is added. 

With regard to claim 7, Ino-133 further discloses,
7. (Original) The ferroelectric material of claim 1, wherein no traces of carbon are present in the hafnium oxide.  
As in the Instant Application, Ino-133 forms the hafnium oxide using sputtering of a Hf target in Ar and O2 (Ino-133: ¶¶ 72-74).  Therefore—as in the Instant Application—there is no source of carbon as occurs when using organometallic compounds as with ALD (Instant Specification: ¶ 22).  Based on the evidence in the Instant Application, it is held, absent evidence to the contrary, that the hafnium oxide in Ono-133 inherently has “no traces of carbon” within the meaning of the Instant Application.  As such, the burden of proof is shifted to Applicant to prove the contrary.  (See MPEP 2112(I)-(V).) 

With regard to claim 8, Ino-133 further discloses,
8. (Original) The ferroelectric material of claim 1, wherein a stoichiometry of the hafnium oxide is non-uniform through a thickness of the hafnium oxide.  
Ino-133 discloses, in the embodiment shown in Fig. 1, that the memory cell 101 includes  the ferroelectric Hf oxide layer 26 has a “first low oxygen concentration conductive layer 22” (¶ 43) below and a “second low oxygen concentration conductive layer 28” (¶ 43) above, as well as a “high oxygen concentration conductive layer 30” (¶ 58) above layer 28 as well as an 24” serving as a tunneling film and made of an very thin layer of, e.g., SiO2 (Ino-133: ¶¶ 46-49) formed directly below the Hf oxide layer 26.  
Ino-133 explains that the “second low oxygen concentration conductive layer 28” and the “high oxygen concentration conductive layer 30” function as an oxygen sink and source, respectively, for the Hf oxide layer 26 during both manufacturing and operation, stating in this regard,
[0086] In the FTJ device according to the present embodiment, as illustrated in FIG. 1, the conductive layer contacting the hafnium oxide film 26 is the second low oxygen concentration conductive layer 28 having the low content of oxygen.  Due to this, while the FTJ device is manufactured or being operated, the second low oxygen concentration conductive layer 28 functions as an oxygen absorption layer to absorb oxygen in the hafnium oxide film 26.  Therefore, the content of oxygen in the hafnium oxide film 26 is prevented from being excessively high.  As a result, ferroelectricity is realized and kept in the hafnium oxide film 26.
[0087] Further, in the FTJ device according to the present embodiment, the high oxygen concentration conductive layer 30 having the high content of oxygen is provided by interposing the second low oxygen concentration conductive layer 28 having the low content of oxygen in the space with the hafnium oxide film 26.  By providing the high oxygen concentration conductive layer 30 having the high content of oxygen, the high oxygen concentration conductive layer 30 functions as an oxygen supply layer to supply oxygen to the hafnium oxide film 26 while the FTJ device is operated.  Therefore, oxygen defect generated in the hafnium oxide film 26 is partly fixed by supplying a small amount of oxygen to the hafnium oxide film 26.  As a result, endurance characteristics of the FTJ device are improved.
(Ino-133: ¶¶ 86-87; emphasis added)
Based on the foregoing, the presence of oxygen defects creating too low an oxygen concentration at locations during either the manufacturing or operation (the operation including repeated polarizations reversals thereby causing degradation of the ferroelectric character; Ino-133 ¶¶ 24, 30, 34, 85), the Hf oxide layer inherently has a non-uniform oxygen concentration in the thickness direction of the Hf oxide film 26 due to the oxygen defects.
26 has oxygen defects, i.e. too-low oxygen concentration or too high oxygen concentration during manufacturing or operation, the oxygen atoms must move through the interface between the Hf oxide layer 26 and the “second low oxygen concentration conductive layer 28”.  Therefore, during the time of moving of the oxygen to layer 28 or from layer 30 (through layer 28), the Hf oxide layer inherently includes non-uniform stoichiometry near said interface because either too much or too little oxygen is required near said interface in order for oxygen to diffuse from one area to another. 
As such, the burden of proof is shifted to Applicant to prove that the stoichiometry in the Hf oxide layer 26 in Ino-133 is always uniform.  (See MPEP 2112(I)-(V).) 

V. Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
A. Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ono-961 in view of US 2020/0409252 (“Taniguchi”).
Claims 3 and 4 read,
3. (Original) The ferroelectric material of claim 1, wherein the working gas is krypton.  
4. (Original) The ferroelectric material of claim 1, wherein the working gas is xenon.  
The prior art of Ino-961, as explained above, discloses each of the features of claim 1. 

[0125] The method for applying a compressive stress in the thickness direction of the dielectric film 30 includes a method using film formation in a non-equilibrium state, such as a sputtering process. In the sputtering process, a film is formed by flicking off a target atom when argon gas or the like in a plasma state goes into the target. At this time, a small amount of the argon gas or the like also goes into the film. Therefore, it is possible to apply a compressive stress in the thickness direction of the dielectric film 30 by interposing the argon gas or the like between atoms of the dielectric film 30 formed on the substrate.
[0127] … the compressive stress state is easily generated when a sputtering gas pressure is low, and the tensile stress state is easily generated when the sputtering gas pressure is high.  In such a case, the sputtering gas is contained at about 1% in the film.
(Ino-961: ¶¶ 125 and 127; emphasis added)
Ino-961 does not mention other sputtering gases and does not therefore teach krypton or xenon as required by claims 3 and 4.
Taniguchi teaches that it is known to use any of the noble gases, i.e. He, Ne, Ar, Kr, and Xe as sputtering gases used to sputter deposit hafnium oxide and furthermore teaches that the sputtering gasses will inevitably be incorporated into the hafnium oxide film (Taniguchi: ¶ 75).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use any of Kr and Xe as sputtering gases in Ino-961 because either would be incorporated into the hafnium oxide (as taught by each of Ino-961 and Taniguchi) and therefore impart the desired compressive stress in the thickness direction, just as argon does, as desired in Ino-961, and as taught in Ino-961 (supra).  

B. Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ono-961.
With regard to claims 5 and 6, Ino-961 further discloses,
5. (Original) The ferroelectric material of claim 1, wherein the hafnium oxide is substantially undoped.  
6. (Original) The ferroelectric material of claim 5, wherein the hafnium oxide comprises less than 1 % of dopants, wherein the dopants comprise silicon, zirconium, and lanthanum.  
The prior art of Ino-961, as explained above, discloses each of the features of claim 1.
As explained above under the rejection of claim 5 under 35 USC 112(b), the Instant Application provides one definition of “undoped” to mean “having impurities [i.e. dopants] in the hafnium oxide film that are approximately 1% or less”, wherein the % refers to atom % (“at%”, hereafter).  As such, the claim term “substantially undoped” is either redundant as to the quantity of dopant or suggests “substantially approximately 1 at% or less”.
In the “First Embodiment” of Ino-961 (¶¶ 39-80) the hafnium oxide includes a “first element” in the amount of 1 at % to 10 at% (¶¶ 39, 70-74) and “second element” in an amount of 1 at% to 5 at% (¶¶ 53, 54, 73-74).  By contrast, in the “Second Embodiment” (¶¶ 81-137) of Ino-961, the hafnium oxide may “preferably” include a “second element”, i.e. the claimed “dopant”, in an amount of 1 at% to 5 at% (¶¶ 85-86) but does not require the second element because the ferroelectric or ferrielectric behavior in the hafnium oxide is induced by applying compressive stress in the thickness direction, such as by incorporating working gases, e.g. argon, but not limited to argon, into the hafnium oxide using sputter deposition of the hafnium oxide including an argon sputtering gas or by exposing the deposited hafnium oxide to a rare gas plasma, such a argon plasma  (¶¶ 81, 125-129).  As such, the total amount of dopant may be only about 1 at% of a “first element” or dopant which overlaps the effectively claimed range of “substantially approximately 1 at% or less”. 
prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); MPEP 2144.05(I)).  In such a situation, Applicant must show that the particular ranges are critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range.  See In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  (See MPEP 2144.05(III)(A); emphasis added.)  As such, the range implicit in “undoped” or “substantially undoped” includes the amount of 1 at% that overlaps the range of 1 at% to 10 at% in Ino-961.
Further with regard to claim 6, because the “first element” included in the hafnium oxide includes none of Si, Zr, and La (e.g. Ino-961: abstract, ¶ 39), the ferroelectric hafnium oxide necessarily includes less than 1 % of Si, Zr, and La.

C. Claims 1, 2, and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0380641 (“Ino-641”) in view of Ino-961.
Claim 1 reads,
1. (Original) A ferroelectric material layer, comprising: 
[1a] hafnium oxide, wherein the hafnium oxide comprises 
[1b] an orthorhombic phase; and 
[1c] trace elements of a working gas.  
With regard to feature [1a] of claim 1, Ino-641 discloses deposition undoped hafnium oxide layer 30, such as by sputter deposition (Ino-641: ¶¶ 48-58, 77, 81; Fig. 3), including a specific example (“Example 1”) of sputter depositing undoped hafnium oxide (Ino-641: ¶¶ 153-159).  By contrast, there are examples that may be doped (Ino-641: ¶¶ 59, 160) or mixed Hf, Zr oxide (¶ 60).
feature [1b] of claim 1, the method of forming the undoped hafnium oxide film imparts ferroelectric character that includes (1) applying the necessary fixed stress (Ino-641: ¶ 55) by reducing the oxygen content below the stoichiometric 2 O to 1 Hf to 1.95 to 1.99 O to 1 Hf followed by (2) one or more annealing processes to impart the required fixed stress in the hafnium oxide film 30 (Ino-641: ¶¶ 81-93 --especially ¶¶ 81, 90, 92), thereby including the third orthorhombic phase in at least part of the film (Ino-641: ¶¶ 42-44, 54-56, 81, 90, 153-159; Figs. 4A-4B).
With regard to feature [1c] of claim 1, Ino-641 does not indicate whether or not a sputter gas of made of a noble gas such as argon is used during the sputter deposition of the hafnium oxide using a Hf target and the controlled oxygen atmosphere to control the ratio of oxygen to Hf (Ino-641: ¶¶ 81, 153-155) and does not, therefore, indicate the presence of trace amounts of the sputter gas, i.e. the claimed “working gas” as required by feature [1c].
As explained above, Ino-961 uses argon sputter gas during sputter deposition of the hafnium oxide film, which incorporates 1% argon into the hafnium oxide film, the incorporated argon applying compressive stress in the thickness direction, which leads to production of the third orthorhombic crystal phase that imparts ferroelectricity (supra).
Thus, to the extent that Ino-641 does not inherently use a noble gas as the sputter gas, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use argon as the sputter gas in the sputter deposition of Ino-641 because Ino-961 teaches that argon atoms beneficially incorporate into the depositing hafnium oxide film, thereby adding stress, which consequently leads to the third orthorhombic phase and desired ferroelectric character.  As such, Ino-961 may be seen as either (1) an improvement to Ino-641 or 
This is all of the features of claim 1.

With regard to claim 2, Ino-641 modified according to Ino-961 teaches,
2. (Original) The ferroelectric material of claim 1, wherein the working gas is argon.  
See discussion under claim 1. 

With regard to claim 5, Ino-641 discloses
5. (Original) The ferroelectric material of claim 1, wherein the hafnium oxide is substantially undoped.  
See discussion under claim 1. 

With regard to claim 6, Ino-641 discloses,
6. (Original) The ferroelectric material of claim 5, wherein the hafnium oxide comprises less than 1 % of dopants, wherein the dopants comprise silicon, zirconium, and lanthanum.  
Because there is no dopant, there is necessarily less than 1 % of Si, Zr, and La.

With regard to claim 7, Ino-641 discloses,
7. (Original) The ferroelectric material of claim 1, wherein no traces of carbon are present in the hafnium oxide.
As in the Instant Application, Ino-641 forms the hafnium oxide using sputtering process (Ino-641: ¶¶ 81, 153-155).  Therefore—as in the Instant Application—there is no source of carbon as occurs when using organometallic compounds as with ALD (Instant Specification: ¶ 22).  Based on the evidence in the Instant Application, it is held, absent evidence to the contrary, 

VI. Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2008/0303119 (“Watanabe”) is cited for disclosing an undoped or doped hafnium oxide film 3' having an orthorhombic crystal phase (¶ 43; Figs. 1A-1D).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK KIELIN whose telephone number is (571)272-1693. The examiner can normally be reached Mon-Fri: 10:00 AM-7:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 

Signed,

/ERIK KIELIN/
Primary Examiner, Art Unit 2814